Exhibit 10.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (“ Agreement ”) is made as of the 15th day of December, 2016, effective as of January 1, 2017, by and between Mercantile Bank Corporation, a Michigan corporation (the " Company "), Mercantile Bank of Michigan, a Michigan banking corporation (the " Bank " and collectively with the Company, the " Employers " and each, an "Employer"), and Robert T. Worthington (the " Employee "). RECITALS A.The Bank and the Employee have previously entered into an Employment Agreement dated November 19, 2015 (the " Employment Agreement "). B.The Company, the Bank and the Employee wish to amend and restate the Employment Agreement in its entirety, such that this Agreement will replace and supersede the existing Employment Agreement. C.This Agreement sets forth the terms of the Employee's employment as Senior Vice President, Chief Operating Officer, General Counsel and Secretary of the Company and Senior Vice President, Chief Operating Officer, General Counsel and Secretary of the Bank. D.The Employers believe that entering into this Agreement is in the best interest of their respective shareholders. E.The Employee believes that entering into this Agreement is in his best interest. TERMS OF AGREEMENT In consideration of the mutual covenants and obligations set forth in this Agreement, to induce the Employee to remain in the employment of the Employers, and for other good and valuable consideration, the Employers and the Employee agree as follows: 1.
